NOTE: ThiS order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
JAMES M. JOHNSON,
Petitioner,
V. ~
DEPARTMENT OF THE TREASURY, `
Resp0n,dent.
2011-3058
Petition for review of the Merit SyStems Protection
Board in case no. CH0752090691-I-1.
ON MOTION *
0 R D E R
J ames M. JohnSon moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT le ORDERED THAT:
The motion is g'ranted. '

JoHNsoN v. TREAsURY 2
FoR THE CoURT
JAN 1 9 2011
/S/ Jan Horba1y
Date J an Horba1y
C1erk
ocr J ames M. JohnS0n
Jeanne E. DavidSon, ESq.
F|l.£D
821 us unr oF 0
iHcgFEnEmfP¢§fzf:'11snF n
%.1m19zo11
1Aulm`m
am